—Judgment unanimously affirmed. Memorandum: Defendant’s claim of error arising from comments made by the prosecutor on summation is unpreserved for review (see, CPL 470.05 [2]) and on this record it cannot be said that defendant was deprived of a fair trial (CPL 470.15 [6] *971[a]). To the extent that the prosecutor’s comments exceeded the scope of permissible response to defense counsel’s summation, defendant was not thereby prejudiced. In light of the overwhelming evidence of defendant’s guilt and the trial court’s appropriate instructions to the jury on credibility, there is no significant probability that the jury would have acquitted defendant had it not been for the erroneous remarks of the prosecutor (see, People v Crimmins, 36 NY2d 230, 242). (Appeal from judgment of Supreme Court, Monroe County, Bergin, J.—assault, second degree.) Present—Dillon, P. J., Callahan, Doerr, Boomer and Pine, JJ.